Title: William Lee to Thomas Jefferson, 14 October 1817
From: Lee, William
To: Jefferson, Thomas


                    
                        Respected & very dear Sir/.
                        Washington
Octr 14: 1817.
                    
                    Permit me to recommend to Your kind civilities the bearer of this the Revd C. Lowell of Boston a particular friend of mine of many years standing I shall be grateful for your goodness towards him
                    
                        With the highest veneration I have the honor to be Your humble Servant
                        Wm Lee
                    
                